Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2021 has been entered. 
Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 09/28/2021/2021 Amendment filed on the same day, in which claims 1 and 9 are amended wherein claims 1, 9 are recited in independent form. 

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the Applicant has amended the claims to include the limitation “wherein the lower-layer bearers in the bearer set are updated according to the QoS requirement” which has further defined the limitations of the claims such that they are distinguished over the prior art made of record. With respect to the prior art of record, U.S. patent publication No. 2015/0071059 to Fu et al (D1, hereinafter), U.S. patent publication No. 2017/0105227 to Pinheiro et al (D2, hereinafter) and U.S. patent publication No. 2014/0269632 to Blankenship et al (D3, hereinafter) (which represent the closest prior art made of record), wherein d1 discloses  a DRB corresponding to an IP data packet; as the DRB in D1 is properly construed as a lower-layer bearer the Examiner relies upon the teaching of d1 as disclosing a lower layer bearer in the rejection of 07/01/2021. However, d1 fails to disclose a bearer set comprising at least two 
	In consideration of d2, and d1 in view of d3, d2 fairly discloses "a bearer set" and "several EPS bearers" which are sufficient to meet the limitations requiring a "bearer set" of the present application. However, the disclosure of D2 addresses techniques of using a packet filter to improve QoS handling, and specifically, discloses "multiple traffic flows can be multiplexed onto the same EPS bearer 410 by including multiple downlink packet filters in the DL TFT" (see paragraphs 0037-0040 of D2), as well as "As previously described, the EPS bearer 410 can be associated with a specific QoS. The UL TFT510 and the DLTFT520 can be assigned to a dedicated bearer (e.g., EPS bearer 410), or a default bearer" (see d2 paragraph 0051 of D2). Wherein, in D2, the multiple traffic flows are multiplexed onto the same EPS bearer 410 by including multiple packet filters in the TFT, and the UL TFT510 and the DLTFT520 are assigned to a dedicated bearer (e.g., EPS bearer 410), or a default bearer. The "several EPS bearers" of D2 are merely several EPS bearers associated with a specific QoS which may meet the limitations of a 
It is noted that even if one of ordinary skill in the art was to modify the system and/or method of D1 to incorporate the details of "several EPS bearers" of D2, the teaching would still fail to disclose to “selecting, according to Quality of Service (QoS) requirement of a downlink upper-layer data stream, a lower-layer bearer from a bearer set established for the upper-layer data stream, the bearer set comprising at least two lower-layer bearers, wherein the lower-layer bearers in the bearer set are updated according to the QoS requirement” in its entirety. In the present application, each upper-layer data stream is mapped to a set of lower-layer bearers (which may be referred to as an available Bear Group, i.e., a bearer set established for the upper-layer data stream), that is, the number of lower- layer bearers serving one upper-layer data stream at the same time may be more than one. The network-side device selects an appropriate lower-layer bearer from the set of available lower-layer bearers according to a QoS 
Regarding D3 does not disclose "a bearer set", and therefore similarly fails to disclose “selecting, according to Quality of Service (QoS) requirement of a downlink upper-layer data stream, a lower-layer bearer from a bearer set established for the upper-layer data stream, the bearer set comprising at least two lower-layer bearers, wherein the lower-layer bearers in the bearer set are updated according to the QoS requirement” in its entirety.

Similarly, D1, D2 and D3, alone or in combination, do not render independent claim 9 and its dependent claims obvious as the limitations of claim 9 are amended in a corresponding manner. As the remaining, pending claims depend from claims 1, or 9, and inherit the limitations thereof by virtue of said dependence, they are also distinguished over the art made of record.
Therefore claims 1-13, 16-17, 19-23, are novel and non-obvious in view of the disclosure of the prior art made of record. Accordingly claims 1-13, 16-17, 19-23 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150264631 A1 to Zhang; Dajun et al. discloses local bearer management method and device. The method comprises: a macro base station receiving user dedicated resource information configured by a local base station and/or local public resource information 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643